DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/977922, filed on 9/3/2020.

Drawings
Figure  1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as described on pg. 2, lines 12-13 and pg. 3, lines 8-14 of the Specification as originally filed).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 11,203,285. This is a statutory double patenting rejection.
In this case, independent Claim 1 of the instant application is completely identical in both language and scope to independent Claim 1 of the parent’ 285 patent, with dependent Claims 2-16 of the instant application corresponding identically to dependent Claims 2-16 of the parent’ 285 patent. Additionally, independent Claim 17 of the instant application is completely identical in both language and scope to independent Claim 17 of the parent ‘285 patent, with dependent Claim 18 of the instant application corresponding identically to dependent Claim 18 of the parent ‘285 patent. Further, independent Claim 19 of the instant application is completely identical in both language and scope to independent Claim 19 of the parent ‘285 patent.  Therefore, since Claims 1-19 of the instant application are exact duplicates of Claims 1-19 of the parent’ 285 patent, Claims 1-19 of the instant application are not patentably distinct from Claims 1-19 of the parent ‘285 patent.

Claim Objections
Claims 3, 9, 12-13, 16-17, and 19 objected to because of the following informalities:  
Regarding claim 3, the limitation “and provide active connecting of said self-sealing connector into assembled position” in lines 20-21 on pg. 22 is grammatically incorrect. The Examiner respectfully suggests amending it to be -- and provide active connecting of said self-sealing connector into an assembled position-- to correct the typographical error.
Regarding claim 9, the limitation “and allows predetermined about of float for tolerance variations” in lines 5-6 on pg. 23 is grammatically incorrect. The Examiner respectfully suggest amending it to be --and allows a predetermined amount 
Regarding claim 12, the claim recites the limitation “said sealing connector” in lines 14-15 on pg. 23. Since it is readily apparent that is referring to the same “self-sealing connector” previously defined in Claim 1, this does not constitute a lack of antecedent basis under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --said self-sealing connector-- for consistency.
Regarding claim 13, the limitation “wherein the self-sealing connector is a self-sealing ¼ turn wire harness connector coupled to said outer panel, a wire harness and which connects to an integrated lamp connect” in lines 17-19 on pg. 23 (emphasis added) is grammatically incorrect. The Examiner respectfully suggest amending it to be -- wherein the self-sealing connector is a self-sealing ¼ turn wire harness connector coupled to said outer panel, a wire harness, and which connects to an integrated lamp connector-- to correct the typographical errors.
Regarding claim 16, the claim recites the limitation “the connector” in line 29 on pg. 23. Since it is readily apparent that this is referring to the same “self-sealing connector” previously defined in Claim 1, this does not constitute a lack of antecedent basis under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the self-sealing connector-- for consistency.
Regarding claim 17, the term “requireing” in line 8 on pg. 24 is misspelled. The Examiner respectfully suggest amending it to be --requiring 
Regarding claim 19, there should be a semicolon (“;”) at the end of line 25 on pg. 24 to more clearly separate the limitation ending in this line from that commencing in the next line.
Regarding claim 19, the claim recites the limitation “said rear lamp applique” in lines 27 and 34 on pg. 24 and line 1 on pg. 25. Since it is readily apparent that this is referring to the “rear lamp applique housing” previously defined in Claim 19, this does not constitute a lack of antecedent basis under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --said rear lamp applique housing-- for consistency.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said at least one locator pin" in line 20 on pg. 22.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner has assumed that this is referring to the “at least one locator” defined earlier in the claim in line 19 on pg. 22, and so the Examiner respectfully suggests either amending it to be --said at least one locator [pin]--, or alternatively, amending the previous line to recite “at least one locator pin” to establish proper antecedent basis.

Claim 5 recites the limitation "the periphery of said housing" in lines 25-26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a [the] periphery of the housing-- to establish proper antecedent basis.

Claims 16 and 18-19 each recite the limitation "the distance from said longitudinal length line" in line 31 on pg. 23 (Claim 16), line 15 on pg. 24 (Claim 18), and line 30 on pg. 24 (Claim 19), respectively.  There is insufficient antecedent basis for this limitation in the claims.  The Examiner respectfully suggests amending it to be --a [the] distance from said longitudinal length line-- in each of the claims to establish proper antecedent basis.

Claim 19 recites the limitation "the lamp appliqué conforming surface" in line 32 on pg. 24.  There is insufficient antecedent basis for this limitation in the claim.  Further, the term “applique” does not include any accent mark when it is used anywhere else in the claim, and so the spelling of the term is inconsistent.  For the purpose of examination, the Examiner as treated the claimed “lamp appliqué conforming surface” as referring to the previously defined “at least one first conforming surface” of the rear lamp applique housing, and so the Examiner respectfully suggests amending it to be --the first [lamp appliqué] conforming surface-- to establish proper antecedent basis.

Claim 19 recites the limitation "the conforming surface on the liftgate assembly" in line 33 on pg. 24.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a [the] conforming surface on the liftgate assembly-- to establish proper antecedent basis.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the Statutory Double Patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A liftgate with integrated light assembly, comprising at least one outer panel coupled to at least one inner panel; a rear lamp applique assembly connected to said outer panel; a housing of said rear lamp applique including at least one first attachment surface; a second attachment surface provided on at least one outer panel conforming to said at least one first attachment surface, at least one reflector of said rear lamp applique operably coupled to said housing; at least one lighting source of said rear lamp applique operably coupled to said at least one reflector; and at least one self-sealing connector operable to connect a wire harness to said housing of said rear lamp applique and creating a weather resistant seal without gaskets between said rear lamp applique and said outer panel” (emphasis added).
Although liftgates with an integrated light assembly are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-16 depend on Claim 1.

Regarding claim 17, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A liftgate with an integrated light assembly, comprising at least one outer panel bonded to at least one inner panel with adhesive; at least one rear lamp applique housing with at least one first conforming attachment surface that correlates to at least one second conforming attachment surface of said outer panel; at least one integrated snap attachment feature that connects the rear lamp applique housing to said outer panel without threaded attachments, datum pins, and adhesive; a connector operable to connect a wire harness to said rear lamp applique without requiring an access panel and creating a weather resistant seal without gaskets between said rear lamp applique and said outer panel; and wherein the connector is a lateral connector, a straight connector connection, or said housing pivots to a linear connection” (emphasis added).
Although liftgates with an integrated light assembly are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 17.

Claim 18 depends on Claim 17.

Regarding claim 19, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A liftgate assembly, comprising at least one outer panel bonded to at least one inner panel; at least one rear lamp applique housing with at least one first conforming surface and a plurality of attachment features to allow connection to said outer panel; at least one integrated lamp snap hook connecting the rear lamp applique housing to said outer panel; at least one assembly pivot region located inboard with respect to said liftgate to guide movement of said housing relative to said outer panel; at least one self-engaging connector operable to connect a wire harness to said rear lamp applique; wherein the housing of the rear lamp applique is a predetermined length and the connector is located at a region that is a predetermined percentage of the length of a longitudinal length line through said housing, wherein a distance from said longitudinal length line is about 15 to 50 percent from either end of the line; and wherein the lamp applique assembly conforming surface on the rear lamp applique aligns to a conforming surface on the liftgate assembly during pivotal movement of said rear lamp applique to operably guide said housing to an assembled position to the outer panel such that active connection is done with the assembly of the rear lamp applique into position with respect to said outer panel” (emphasis added).
Although liftgate assemblies are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of vehicle lift gates and associated lighting devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875